JOHN M. WALKER, JR., Chief Judge,
dissenting:
I am concerned that the majority, in its effort to more rapidly rectify the past discriminatory practices of the New York City Housing Authority (“NYCHA”), has endorsed a questionable attempt at social engineering and, in doing so, has reached a decision that may well have the practical effect of making several of the housing projects in New York City worse. Although the majority acknowledges the importance of working families to the financial and social stability of public housing, its treatment of the working family preference (“WFP”) leaves the impression that those interests must always yield to a desegregation remedy, however crafted. I disagree with any such implication, and with the majority’s rejection of the position in favor of the WFP taken by the NYCHA.
As the agency charged with administering public housing, the NYCHA should generally be allowed to implement critical objectives such as the WFP even though it might slow the pace of desegregation somewhat. The NYCHA has acknowledged the wrongfulness of its past practices of segregation and is now working to promote desegregation. In my opinion, the WFP represents a good faith effort by the NYCHA to maintain the viability of public housing in New York City by striking a balance between rapid desegregation and the values promoted by social and financial stability. That such a balance needs to be struck cannot be doubted. As Congress found in the “Findings and Purposes” section of the Quality Housing and Work Responsibility Act of 1998, “the public housing system is plagued by a series of problems, including the concentration of very poor people in very poor neighborhoods and disincentives for economic self-sufficiency.” Pub.L. No. 105-276, § 502(a)(3), 112 Stat. 2518, 2520. Congress further made the significant finding that the “public interest[ ] will best be served by a reformed public housing pro*89gram that,” among other things, “vests in public housing agencies that perform well the maximum feasible authority, discretion, and control with appropriate accountability ... [and that] rewards employment and economic self-sufficiency of public housing residents.'” Id. § 502(a)(5)(C) & (D), 112 Stat. at 2521 (emphasis added).
The plaintiffs themselves have acknowledged the important values promoted by the WFP in the consent decree. The consent decree authorizes the NYCHA to “seek to achieve a tenant body in each Project composed of families with a broad range of incomes, generally representative of the range of incomes and rent-paying abilities of lower income families in its geographic operating area to the extent permitted . under 42 U.S.C. § 1437d(c)(4)(A)(iv), 24 C.F.R. § 960.205, and 24 C.F.R. Part 913.” (Majority Op. at 68 (quoting Consent Decree ¶ 8)). Section 1437d(c)(4)(A)(iv) in turn requires every contract for contribution to provide that the public housing agency will comply with requirements prescribed by the Secretary of Housing and Urban Development, including the selection of tenant criteria that “are designed to ensure that, to the maximum extent feasible, the projects of an agency will include families with a broad range of incomes and will avoid concentrations of low-income families and deprived families with serious social problems.” 42 U.S.C. § 1437d(c)(4)(A)(iv) (1992) (emphasis added). Similarly, 24 C.F.R. § 960.205 mandates that tenant selection criteria “shall be reasonably related to individual attributes and behavior of an applicant and shall not be related to those which may be imputed to a particular group or category of persons of which an applicant may be a member.” 24 C.F.R. § 960.205 (1992) (emphasis added).
Although we should never blindly defer to agency decisions, I do not think that the NYCHA’s eongressionally-authorized WFP should be enjoined without a project-by-project and in-depth examination of the relative importance of project stability and the other values promoted by the WFP, on the one hand, and the rate at which desegregation targets are met, on the other. The majority’s adherence to the district court’s talismanic number of 30% for whites is no substitute for such an examination. While the 30% figure was accepted by the NYCHA as an aspirational goal in the consent decree, that was long before it could have been known that the 30% figure would be a barrier to the implementation of the WFP. The 30% number seems to have been picked out of thin air. Why not 25% or 35% or 40%? Why not a different number for different projects? In my view, the 30% figure amounts to an arbitrary number that is being used to frustrate the considered policy of the NY-CHA. Putting aside the counter-intuitive notion that permeates the district court’s analysis, affirmed by the majority, that a project with more than 30% white-occupied apartments is “predominantly white” (Majority Op. at 71) and thus is segregated, it is clear that the color-blind WFP would not perpetuate such “segregation” but, except for Middletown Plaza which is located in a largely white area, would reduce it, albeit more slowly than under the tenant selection and assignment plan (“TSAP”). Moreover, under the district court’s and the majority’s holdings, the 30% figure sheds its aspirational character and effectively becomes a quota which, should the NYCHA fail to meet it with sufficient dispatch, penalizes a housing project by denying to it the WFP.
In sum, the practical effect of the majority’s decision is to deny housing to people who deserve it because of their hard work or other merit solely on the basis of their race or ancestry, to frustrate the worthwhile efforts of the NYCHA to reward and *90promote employment and economic self-sufficiency in its tenants, and to deny the existing tenants the obvious benefit of having working families as their neighbors. I am concerned that by overriding the NY-CHA’s policy decision for the sake of more rapid desegregation, the majority’s decision could result in the deterioration of the New York City housing projects that remain under the injunction to the point where the achievement of its desegregation targets would be a Pyrrhic victory.
I respectfully dissent.